The Honorable Jonathan S. Fitch State Senator R.R. 1 Hindsville, Arkansas 72738
Dear Senator Fitch:
This is in response to your request for an opinion on two questions concerning Act 1178 of 1991. That act amends A.C.A. §26-75-606 which concerns the use of hotel and restaurant taxes collected by city advertising and promotion commissions. Your two questions are as follows:
  1. May a city which has a city advertising and promotion fund contract with the local Chamber of Commerce to conduct the business of the Advertising and Promotion Commission?
  2. May the executive director of the city Chamber of Commerce also serve as the executive director of the city Advertising and Promotion Commission?
It is my opinion that the answer to both of these questions is "yes."
Act 1178 added some language to A.C.A. § 26-75-606(a) which states that "[t]he city advertising and promotion commission may engage such personnel and agencies and incur such administrative costs that it deems necessary to conduct its business." Section 2 of the act provides that "[i]t is the intent of this act to affirm the authority of city advertising and promotion commissions over the use of the city advertising and promotion commission funds for administrative and promotional purposes."
In addition, subsection (c)(1)(C) of A.C.A. § 26-75-606 (Supp. 1989) provides that such tax dollars shall not be used for the general subsidy of any civic groups or the chamber of commerce. Subsection (c)(2) provides, however, that "the advertising and promotion commission may contract with such groups to provide to the commission actual services that are connected with tourism events or conventions."
When these two subsections are read together, it is my opinion that they do indeed authorize a city advertising and promotion commission to contract with the local Chamber of Commerce to conduct the business of the commission. See also Opinion No.91-211, which discusses the operation of the Eureka Springs Advertising and Promotion Commission, a copy of which is enclosed. The answer to your first question, in my opinion, is therefore "yes."
Similarly, it is my opinion that these subsections authorize a contract providing that the director of the local Chamber of Commerce can be designated under such an arrangement as the "executive director" of the Advertising and Promotion Commission. Act 1178 authorizes the commission to "engage such personnel and agencies . . . that it deems necessary. . . ." In my opinion this language, when read in conjunction with A.C.A. § 26-75-606(c)(2), is broad enough to cover the "engaging" of the Chamber of Commerce director as executive director of the commission. It is therefore my opinion that the answer to your second question is also "yes."
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh